Examiner Amendment, Comments and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
Cancel claim 20.
18. A method for forming a sealing assembly, comprising: 
providing an annular seal, the annular sealing being a U-shaped seal; 
forming, along a first leg and a second leg of the annular seal, a plurality of locking features; 
providing an energizing ring having a first portion and a second portion, the first portion being movable with respect to the second portion; 
forming, along an inner and outer diameter of the energizing ring, a plurality of mating locking features on each of the first portion and the second portion; and 
installing the energizing ring within an opening of the annular seal such that both the first portion and the second portion are positioned, side-by-side, within the opening, the plurality of locking features adapted to engage the plurality of mating locking features when the annular seal is driven toward an activated position via the energizing ring; 
wherein the plurality of locking features correspond to grooves and the plurality of mating locking features correspond to bumps.


Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 6/7/2022 reply.  In view of the applicant's amendments and those herein, all previously presented drawing objections, claim objections, and Section 112(b) rejections have been withdrawn.  In view of the applicant's amendments and those herein, Section 112(f) is no longer invoked.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations of claims 1, 10, and 18 were not located in one reference, or a reasonable combination of references, particularly with regard to the requirement in all such claims that the two portion energizer ring be in the same seal opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676